Title: To James Madison from the Tammany Society of Newport, 2 September 1811 (Abstract)
From: Tammany Society of Newport
To: Madison, James


2 September 1811, Newport, Rhode Island. The members express their indignation at the insults inflicted on the nation by the European belligerents, but they are satisfied that administration overtures “to the two great contending powers, have produced on the part of one, a manifestation of a more just and liberal policy.” They regret that truth, reasoning, and argument have failed to remove the orders in council and the “long catalogue of aggressions of the other.” While they would be the last to advocate war, if it should prove necessary they will contribute their best efforts to attain their rights, convinced as they are of “the uprightness of your conduct throughout the whole course of your public life, and the perfect justice of our countrys cause.” They invoke the “great Spirit, who presides over the destinies of all” to direct the national councils and take JM “under his peculiar care.”
